Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 9/2/2022 has been entered
Claims 1-18 and 20 are rejected.
Claim 19 is canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Han (CN 102938905A) in view of Zetterberg (US 2019/0045384).

Regarding Claim 1, Han teaches an information recording method, being applicable to user equipment, and comprising (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE): 
receiving indication information from a base station, wherein the indication information comprises mode indication information indicating a mode for recording Minimized Driving Test (MDT) information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state); and 
in response to that the user equipment is in an state, recording the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage).
Han does not explicitly teach wherein the below limitation:
(in response to that the user equipment is in an) inactive (state, recording the MDT information according to the mode indication information);
However Zetterberg teaches the below limitation:
(in response to that the user equipment is in an) inactive (state, recording the MDT information according to the mode indication information) (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han by adding inactive mode measurement as taught by Zetterberg.  Because Han and Zetterberg teach measurements, and specifically Zetterberg teaches inactive mode measurement for the benefit of the analogous art of establishing active mode beam to idle mode cells neighbour relations in a wireless communication network (Zetterberg, paragraph 1).

Regarding Claim 2, Han and Zetterberg further teach wherein the indication information further comprises state indication information indicating a preset state in which the user equipment is enabled to record the MDT information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state); 
the method further comprising: 
determining a state comprised in the preset state (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state); and 
wherein in response to that the user equipment is in the inactive state (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in), recording the MDT information according to the mode indication information comprises: 
in response to that the preset state comprises the inactive state and the user equipment is in the inactive state, recording the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE performs logged MDT measurement and storage, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in).

Regarding Claim 3, Han and Zetterberg further teach wherein the indication information further comprises first identification information indicating a preset radio access network notification area (Han, paragraph 53, in step 202, the RAN receives the MDT measurement request from the CN or OAM, which includes measurement target area of the measurement configuration, paragraph 54, in step 204 RAN sends MDT measurement configuration to the UE); and 
wherein in response to that the preset state comprises the inactive state and the user equipment is in the inactive state (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in), recording the MDT information according to the mode indication information comprises: 
in response to that the preset state comprises the inactive state and the user equipment in the inactive state is located in the preset radio access network notification area, recording the MDT information according to the mode indication information (Han, Fig 2, paragraph 53, in step 202, the RAN receives the MDT measurement request from the CN or OAM, which includes measurement target area of the measurement configuration, paragraph 54, in step 204 RAN sends MDT measurement configuration to the UE, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in).

Regarding Claim 4, Han and Zetterberg further teach further comprising: 
in response to that the preset state comprises an idle state and the user equipment is in the idle state, recording the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage).

Regarding Claim 5, Han and Zetterberg further teach wherein the indication information further comprises second identification information indicating a preset cell (Han, paragraph 54, measurement configuration includes cell list, which could be interpreted as one cell); and 
wherein in response to that the user equipment is in the inactive state (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in), recording the MDT information according to the mode indication information comprises: 
in response to that the user equipment in the inactive state is located in the preset cell, recording the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, measurement configuration includes cell list, which could be interpreted as one cell, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in)

Regarding Claim 6, Han and Zetterberg further teach wherein the indication information further comprises third identification information indicating a preset tracing area (Han, paragraph 54, measurement configuration includes tracking area list TA list, traceReference, and TCE ID); and 
wherein in response to that the user equipment is in the inactive state (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in), recording the MDT information according to the mode indication information comprises: 
in response to that the user equipment in the inactive state is located in the preset tracing area, recording the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, measurement configuration includes tracking area list TA list, traceReference, and TCE ID, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in).

Regarding Claim 7, Han and Zetterberg further teach wherein the mode indication information indicates at least one of: 
a duration of each MDT-information-recording (Han, paragraph 54, measurement configuration includes a measurement configuration duration), or 
a time interval between adjacent MDT-information-recordings (Han, paragraph 105, UE periodically measures according to the measurement configuration and each recording period recording a measurement result at stored at intervals).

Regarding Claim 8, Han and Zetterberg further teach further comprising: 
in response to that a communication connection with the base station is established or restored, transmitting a notification to the base station, wherein the notification indicates that there is the MDT information in the user equipment (Han, Fig 2, Paragraph 57, in step 208 the UE sends a message one to the network, this happens after step 206 where the UE performs the measurement); 
receiving a request for acquiring the MDT information from the base station (Han, Fig 2, paragraph 57, the network will send message 2 to the UE if it needs to obtain measuring result); and
transmitting the MDT information to the base station (Han, Fig 2, paragraph 57, upon receiving message 2 the UE will send the MDT measurement result to the network).

Regarding Claim 9, Han and Zetterberg further teach wherein the MDT information comprises state information indicating that the user equipment is in an idle state or in the inactive state (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in).

Regarding Claim 10, Han teaches user equipment, comprising (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE): 
a processor (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, inherently a UE would have a processor executing instructions stored in a memory); and 
a memory storing instructions executable by the processor (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, inherently a UE would have a processor executing instructions stored in a memory); 
wherein the processor is configured to: 
receive indication information from a base station, wherein the indication information comprises mode indication information indicating a mode for recording Minimized Driving Test (MDT) information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state); and
in response to that the user equipment is in an state, record the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage).
Han does not explicitly teach the below limitation:
(in response to that the user equipment is in an) inactive (state, record the MDT information according to the mode indication information);
However Zetterberg teaches the below limitation:
(in response to that the user equipment is in an) inactive (state, record the MDT information according to the mode indication information) (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han by adding inactive mode measurement as taught by Zetterberg.  Because Han and Zetterberg teach measurements, and specifically Zetterberg teaches inactive mode measurement for the benefit of the analogous art of establishing active mode beam to idle mode cells neighbour relations in a wireless communication network (Zetterberg, paragraph 1).

Regarding Claim 11, Han and Zetterberg further teach wherein the indication information further comprises state indication information indicating that a preset state in which the user equipment is enabled to record the MDT information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state); 
the processor is further configured to: 
determine a state comprised in the preset state (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state); and
in response to that the preset state comprises the inactive state and the user equipment is in the inactive state (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in), record the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE performs logged MDT measurement and storage, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in).   

Regarding Claim 12, Han and Zetterberg further teach wherein the indication information further comprises first identification information indicating a preset radio access network notification area (Han, Fig 2, paragraph 53, in step 202, the RAN receives the MDT measurement request from the CN or OAM, which includes measurement target area of the measurement configuration, paragraph 54, in step 204 RAN sends MDT measurement configuration to the UE); and 
wherein the processor is further configured to, in response to that the preset state comprises the inactive state and the user equipment in the inactive state is located in the preset radio access network notification area, record the MDT information according to the mode indication information (Han, Fig 2, paragraph 53, in step 202, the RAN receives the MDT measurement request from the CN or OAM, which includes measurement target area of the measurement configuration, paragraph 54, in step 204 RAN sends MDT measurement configuration to the UE, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in

Regarding Claim 13, Han and Zetterberg further teach wherein the processor is further configured to, in response to that the preset state comprises an idle state and the user equipment is in the idle state, record the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage).

Regarding Claim 14, Han and Zetterberg further teach wherein the indication information further comprises second identification information indicating a preset cell (Han, paragraph 54, measurement configuration includes cell list, which could be interpreted as one cell); and 
wherein the processor is further configured to, in response to that the user equipment in the inactive state is located in the preset cell, record the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, measurement configuration includes cell list, which could be interpreted as one cell, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in).

Regarding Claim 15, Han and Zetterberg further teach wherein the indication information further comprises third identification information indicating a preset tracing area (Han, paragraph 54, measurement configuration includes tracking area list TA list, traceReference, and TCE ID); and 
wherein the processor is further configured to, in response to that the user equipment in the inactive state is located in the preset tracing area, record the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, measurement configuration includes tracking area list TA list, traceReference, and TCE ID, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in)

Regarding Claim 16, Han and Zetterberg further teach wherein the mode indication information indicates at least one of: 
a duration of each MDT-information-recording (Han, paragraph 54, measurement configuration includes a measurement configuration duration), or 
a time interval between adjacent MDT-information-recordings (Han, paragraph 105, UE periodically measures according to the measurement configuration and each recording period recording a measurement result at stored at intervals.).

Regarding Claim 17, Han and Zetterberg further teach further comprising wherein the processor is further configured to:
In response to that a communication connection with the base station is established or restored, transmit a notification to the base station, wherein the notification indicates that there is the MDT information in the user equipment (Han, Fig 2, Paragraph 57, in step 208 the UE sends a message one to the network, this happens after step 206 where the UE performs the measurement); 
receive a request for acquiring the MDT information from the base station (Han, Fig 2, paragraph 57, the network will send message 2 to the UE if it needs to obtain measuring result); and
transmit the MDT information to the base station (Han, Fig 2, paragraph 57, upon receiving message 2 the UE will send the MDT measurement result to the network).

Regarding Claim 18, Han and Zetterberg further teach wherein the MDT information comprises state information indicating that the user equipment is in an idle state or in the inactive state (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in). 

Regarding Claim 20, Han teaches a non-transitory computer readable storage medium storing a computer program that, when executed by a processor of user equipment, causes the user equipment to perform (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, inherently a UE would have a processor executing instructions stored in a memory):
Receiving indication information from a base station, wherein the indication information comprises mode indication information indicating a mode for recording Minimized Driving Test (MDT) information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state); and
in response to that the user equipment is in an state, recording the MDT information according to the mode indication information (Han, Fig 2, paragraph 54, the RAN sends MDT measurement configuration to the UE, which includes a 2 bit field to indicate what state to perform the measurements in, such as 00 to only measure idle state, 01 for linked state only, and 11 for idle state and connection state, paragraph 55, the UE Performs logged MDT measurement and storage).
Han does not explicitly teach the below limitation:
(in response to that the user equipment is in an) inactive (state, recording the MDT information according to the mode indication information);
However Zetterberg teaches the below limitation:
(in response to that the user equipment is in an) inactive (state, recording the MDT information according to the mode indication information) (Zetterberg, paragraph 62, the UE 130 initiates monitoring and measurement of idle or inactive mode synchronization signals according to the measurement and report configuration, it is interpreted that measurement and report configuration would indicate one of idle or inactive mode to measure in);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han by adding inactive mode measurement as taught by Zetterberg.  Because Han and Zetterberg teach measurements, and specifically Zetterberg teaches inactive mode measurement for the benefit of the analogous art of establishing active mode beam to idle mode cells neighbor relations in a wireless communication network (Zetterberg, paragraph 1).

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
For independent claim 1, and similarly for independent claims 10 and 20, Applicant argues that Zetterberg does not teach performing a MDT test in an inactive state (Remarks, page 3, paragraph 1) because the inactive mode measurements of Zetterberg are of synchronization signals, not MDT tests (Remarks, page 4 paragraph 2).   However, Han teaches in Fig 2 paragraph 54 that the RAN sends MDT measurement configuration to the UE, the configuration including a 2 bit field to indicate what state to perform the measurements in, with examples being 00 for idle state and 01 for linked state only.  Hence Han teaches that MDT measurements may be performed in multiple states such as idle and linked according to the bits in the configuration field that map to states or modes.  It would thus be obvious to one of ordinary skill in the art to want to consider other common states where measurements are performed and incorporate them into the list of states in Han that MDT measurements are performed in, in order to improve the quality and quantity of MDT measurements.  Zetterberg teaches in paragraph 62 that the measurement and report configuration indicate idle or inactive mode measurement.  Thus it would be obvious to one of ordinary skill in the art to add the inactive mode measurement configuration of Zetterberg into the list of modes or states in Han that MDT measurements may be performed in.  Therefore Applicant’s arguments are respectfully not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412